DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17: It is unclear if the nipple adapter, flat cap and breast pump adapter are positively required by the claims or merely recited as an 
However, the applicant does not disclose an embodiment wherein the nipple adapter, flat cap and breast pump are simultaneously in contact with the compressible ridge; as would be required if the items are positively recited. Further, the claims goes one to use the word “configured” which implies an intended use, and not a positive recitation of the items.  The applicant is required to provide clarification and/or correction.  
For the purposes of applying art, the examiner shall assume that the nipple adapter, flat cap and breast pump are NOT positively required by the claims as there is no reasonable arrangement in which all of the recited items would simultaneously contact the inner adapter.  Also, claim 10 positively recites newly introduced “at least one breast pump adapter,” suggesting that parent claim 1 does not actually require a breast pump adapter.   
Regarding claim 10: the claim recites “at least one breast pump adapter” which lacks proper antecedent basis because it is not clear this is referring to the breast pump adapter recited in parent claim 1.  
Regarding claims 1-8 and 10-20: the applicant alternates between “the compressible ridge having a protruding element” and “the compressible ridge.”  The applicant should be consistent throughout the claims with terminology so as to avoid confusion.







Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 11, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plott et al. (US 2014/0305943) in view of Wilson (US 2018/0265238).


    PNG
    media_image1.png
    673
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    753
    629
    media_image2.png
    Greyscale

Regarding claim 1: the above §112 discussions are incorporated herein.  Plott discloses Plott discloses a bottle system (10, figs 1-9) comprising: a bottle body (12) formed from silicone rubber (¶0042) comprising a bottom end having a recess (22, fig 9), and a top end having an opening (14) configured to receive and dispel contents, wherein the top end is spaced apart from the bottom end; the top end comprising a compressible (silicone rubber is compressible, ¶0042)  ridge (called out above) having a protruding element (called out above), the top end having a neck portion (i.e. the portion above shoulder 12b, fig 8) and an inner adapter (30, fig 8) configured to engage with the top end of the bottle body (see fig 8), the inner adapter having a top surface configured to engage with the compressible (silicone rubber is compressible) ridge (called out in 
Plott implies that the inner adapter may be composed of thermo-plastic (¶0042) but does not explicitly state as much.  However, the selection of known material based on its suitability for the intended use involves no inventive step (see MPEP 2144.07).  In 
Plott does not disclose that that the body region has a substantially square shape.  However, the applicant does not disclose any criticality or unexpected results to this claimed shape.  In their remarks, the applicant mentions that the square shape will allow for multiple bottles to be stored abutted to each other more efficiently, but this feature is an expected and known result of a square shape.  An expected result does not establish criticality or un-obviousness.  The examiner further notes that the bottle of Plot would function in the same manner if it had a substantially square body region. Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the body region substantially square shape, because it would have been a simple change of shape that would be well within the purview of a designer (see MPEP 2144.04 IV).  
Plott, as applied above, does not disclose the top end having a circumference smaller than a circumference of the body region.  Wilson, however, disclose a very similar compressible silicone bottle (14, fig 2, ¶0047) having an inner adapter (52) for dispensing flowable food to a child or patient (see title, abstract).  Wilson teaches that the top end having a circumference (at lead line 44, fig 2) smaller than a circumference of the body region (i.e. region directly below 44, fig 2) of the bottle body.  Wilson 
To the extend one could argue that Plott does not explicitly disclose that the compressible ridge is vertically compressed, Wilson discloses a very similar silicone bottle (14, fig 2, ¶0047) with a compressible ridge (48, fig 8, ¶0060) that is compressed between an inner adapter (52, figs 2, 8) and a flat cap (32, fig 8).  Wilson teaches that the compressed ridge (48) results in a liquid tight seal (¶0060).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the ridge of Plott compressed, as taught by Wilson, so as to create a liquid tight seal.
Regarding claim 2: the above §112 discussion is incorporated herein; it is not clear if a “flat cap” is actually required by the claims.  If the flat cap is not actually required by the claims, Plott, as applied above reads on the limitations because the threaded inner adapter would be capable of engaging with a flat cap as recited in the claim.  To the extent a “flat cap” actually required by the claims, the below rejection is provided.  
The cap of Plott appears to have a domed surface (at lead line 16 fig 7, and visible in fig 8) and so it would not be reasonable to consider it a “flat cap.”  However, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the surface of the cap flat, because it would have 
 The combined teachings of the references, as applied above, disclose specifically in Plott that the “flat cap” comprises a substantially flat protruding surface (called out in the above annotated figure 7) capable of engaging with the recess (22, fig 9) of the bottom end of the bottle body, and a bottom inner surface (i.e. the interior surface of the cap that is visible in cross section in figure 8) of the flat cap engages the compressible ridge of the bottle body (see figure 8),  and the bottom inner surface of the flat cap having a corresponding threaded surface (near lead line 33a, fig 8) configured to engage with the threaded surface of the inner adapter.

Regarding claim 11: the combined teachings of the references, as applied above, discloses all of the claimed limitations except that the bottle volume is 4, 6, or 8 ounces.  The selection of a particular size, however, involves no inventive step.  The claimed sizes are merely optimal or workable sizes that could be found through routine experimentation.  The volume of a container is a result effective variable which a person of ordinary skill in the art would be motived to optimizes through routine experimentation.  Therefore, before the claimed invention was effectively filed it would have been obvious to one of ordinary skill in the art to have made the bottle of Plott with a volume of 4, 6 or 8 ounces, because those are optimal or workable values that could 
Regarding claim 13:   Plott implies that the cap may be composed of thermo-plastic (¶0042, 0043) but does not explicitly state as much.  However, the selection of known material based on its suitability for the intended use involves no inventive step (see MPEP 2144.07).  In this particular case, a thermos-plastic (e.g. TPU) would be suitable for use of being a bottle cap.  Further, the applicant does not disclose any criticality and/or unexpected results to the claimed material.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the cap from a thermos-plastic because it is a known material that would be suitable for the intended use of being a bottle adapted.  
Regarding claim 16: Plott discloses a flexible bottle body that is sully reversible, so one of ordinary skill in the art would expect the body to be capable of compressing in volume responsive to liquid being withdrawn by a sucking or squeezing of the bottle (see e.g. title, abstract, figs 1a-1c, ¶¶0006, 0038, 0042).    
However, to the extend one could argue otherwise, Wilson discloses a very similar flexible bottle body (18, fig 2) that compresses in volume responsive to liquid being withdrawn by a sucking or squeezing of the bottle (¶¶0047,0048).  Wilson discloses that the deformation allows for the majority of the contents to be removed, and then for the bottle to be expanded and refilled (¶¶0047, 0048).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the bottle body of Plott compressible, as taught by Wilson, 
Regarding claims 17 and 18: the above discussions of the Plott reference are incorporated herein.  As are the above §112 discussions.  These claims recite limitations addressed above, and the rejections are incorporated herein.
	Plott and Wilson, as applied above, discloses all of the claimed limitations expect for a system comprising a plurality of bottles.  However, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have a included plurality of Plott’s bottle so as to increase the storage capacity and because it would be a simple duplication of parts.  
Each of the bottles would be capable of stacking with another bottle among the plurality of bottle (see figs 7-9).  A user could place the recess (22) of one bottle onto the top protruding element (41) of another bottle.  Further, the top protruding element (41) comprises raised portions (called out in above annotated figure 7 as “leg 1” and “leg 2”) that would be capable of engaging the recess (22).
Further, each of the plurality of bottles would be capable of being positioned adjacent and contiguous with another bottle among the plurality of bottles by way of the substantially square shape of the bottle body (as modified, in the above discussion of claim 1).

Claims 3-5, 8, 12, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plott and Wilson, as applied claims 1 and 17 above, in further view of Manfredonia (US 5,211,299).






    PNG
    media_image3.png
    580
    815
    media_image3.png
    Greyscale

Regarding claim 3: Plott strongly suggests a nipple (fig 3, ¶0052) configured to engage with the compressible ridge of the bottle body (fig 4) but does not explicitly state that it is a nipple but only shaped like a nipple (¶0052).  Manfredonia, however, discloses a similar bottle system (figs 1-7) that includes a nipple (14, fig 1, col. 3 ll. 35-40).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have included a nipple configured to engage 
Regarding claim 4: Plott, as applied to claim 3 above, discloses a nipple adapter (30a, fig 4) configured to engage with a nipple, as modified above, and secure the nipple to the inner adapter (30b).  The nipple adapter has a threaded surface (see fig 4) configured to engage with the threaded surface of the inner adapter (fig 4).  
Plott, as applied above, does not disclose wherein the nipple adapter compresses the compressible protruding ridge (at lead line 28, fig 4) of the bottle body.  Wilson, however, discloses a very similar bottle system with a flexible bottle having an adapter (called out in above annotated figure 8) wherein a bottom surface of the nipple adapter engages with a compressible, protruding ridge (48, fig 8, and called out above) of the bottle body (¶0060).  Wilson teaches that the compressed ridge (48) results in a liquid tight seal (¶0060).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Plott so that a bottom surface of the nipple adapter compresses the compressible ridge of the bottle body, as taught by Wilson, so that there would be additional contact points to compress the ridge and thus form a liquid tight seal.  
	Regarding claim 5: Plott, in figure 14, appears to depict a nipple cover configured to engage the nipple adapter (¶0031), but does not explicitly state as much.  Manfredonia, however, discloses a similar bottle system (figs 1-6) that includes nipple cover (15, fig 1) configured to engage with the nipple adapter (19, fig 1) and prevent the nipple from expelling liquid contained within the bottle body, the nipple cover comprising a protruding surface (18) configured to engage with a recess of the bottle body (see figs 
Regarding claim 8: Manfredonia, as applied above, teaches the nipple without a vent in an upper nipple portion (see figs 1-6).
Regarding claim 12: the combined teachings of the references, as applied above, do not disclose that the nipple is silicone.   Plott implies that the bottle system (10) may be composed of silicone (¶0042, 0043) but does not explicitly state a nipple made of silicone.  However, the selection of known material based on its suitability for the intended use involves no inventive step (see MPEP 2144.07).  In this particular case, silicone would be suitable for use of being a nipple as it is a soft and durable material that would be safe for a baby to suck on.  Further, the applicant does not disclose any criticality and/or unexpected results to the claimed material.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the nipple from silicone because it is a known material that would be suitable for the intended use of being a bottle nipple.   
Regarding claim 14:    Plott implies that the nipple adapter may be composed of thermo-plastic (¶0042) but does not explicitly state as much.  However, the selection of 
Regarding claim 15: Manfredonia shows that the nipple cover is translucent (fig 1) but not that it comprises a thermos-plastic.  However, the selection of known material based on its suitability for the intended use involves no inventive step (see MPEP 2144.07).  In this particular case, a thermos-plastic would be suitable for use of being a nipple cover.  Further, the applicant does not disclose any criticality and/or unexpected results to the claimed material.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the nipple cover from a thermos-plastic because it is a known material that would be suitable for the intended use of being a nipple cover.  
	Regarding claim 19: the combined teachings of Plott, Manfredonia, and Wilson teach all of the claimed limitations as discussed above.  The above discussions of the references, including the rationales for combining their teachings, are incorporated herein. 

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plott and Wilson, as applied to claims 1 and 17 above, in view of Kuhn (US 2013/0087477).
Regarding claims 6 and 20: the combined teachings of the references, as applied above, discloses all of the claimed limitations except a storage element having a first end spaced apart from a second end, the first end having a greater height than the second end, wherein the storage element is configured to store the plurality of bottles.  
Kuhn, however, discloses a storage element (11, figs 1 & 2) having a first end (14, fig 2) spaced apart from a second end (13, fig 2), the first end having a greater height than the second end (fig 2), wherein the storage element is capable of storing a plurality of bottles.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have included the storage element of Kuhn with the bottle system of Plott, so that multiple bottles could be conveniently and efficiently stored and organized.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plott, Wilson and Manfredonia, as applied to claim 3 above, in further view of Kerns (US 2003/0141268).
Regarding claim 7: the combined teachings of the references, as applied above, disclose all of the claimed limitations except that the nipple comprises: an upper nipple portion having a teat; and a lower nipple portion configured to be off centered from the upper nipple portion.  Kerns, however, discloses a nipple (13, figs 1 & 2) that comprises an upper nipple portion having a teat; and a lower nipple portion configured to be off centered from the upper nipple portion (see figs 1 & 2, ¶0059).  Kerns teaches that the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plott and Wilson, as applied to claim 1 above, in view of Habig (US 2018/0043070).
Regarding claim 10: the above §112 discussion is incorporated herein.  Plott, as applied to claim 1 above, does not disclose at least one breast pump adapter, wherein each breast pump adapter is configured to connect to a particular breast pump, each breast pump adapter having a first end designed to attach to a pump valve of the breast pump and a second end configured to attach to the inner adapter.
Habig, however, teaches a very similar system that comprises a flexible bag with an inner adapter (at lead line 300, fig 18) and at least one breast pump adapter (at lead line 270, fig 18, ¶¶0081-0083), wherein each breast pump adapter is configured to connect to a particular breast pump (20, fig 18), each breast pump adapter having a first end (at lead line 286, fig 18) capable of attaching to a pump valve of the breast pump and a second end (near lead line 280, fig 18) capable of attaching to the inner adapter.
Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have included a breast pump adapted with the system of Plott, as taught by Habig, so that it could be attached to a breast pump so that a lactating mother could directly pump milk into the bottle.  


Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not fully persuasive.
After further consideration, the examiner has withdrawn the drawing objection.
On page 9 the applicant requests withdrawal of all §112 rejections.  For the reasons discussed above, the amended claims introduce new §112 issues.
On page 10 the applicant argues that the prior art does not disclose a bottle body having a compressible ridge having a protruding element.  The examiner disagrees with the applicant’s arguments for the reasons given in the above rejections.  Specifically figure 8 of Plott, as called out above, clearly shows a protruding element on the ridge.   
On page 11, the applicant argues that Plott does not disclose or suggest an adapter system that is compatible with all three of a breast pump adapter, a nipple adapter and a flat cap.  First, for the reasons discussed in the above §112 rejection, it is unclear if the independent claims actually require a nipple adapter, a breast pump adapter and a flat cap; if they are merely an intended use (as the examiner believes would be the most reasonable interpretation) then the invention of Plott, as disclosed, reads on the limitations because the threaded inner adapter would be capable of threading to said items, due to the threads located on the outer surface of inner adapter.  In claim 10, for example the applicant seems to positively require a breast pump adapter, but for the above reasons, this would be an obvious modification to the system of Plott. 
On page 11, the applicant argue that since Plott teaches a round bottle, a plurality of Plott’s bottle would not be capable of being positioned adjacent and 
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DON M ANDERSON/           Primary Examiner, Art Unit 3733